Citation Nr: 1233801	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-46 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to November 1945.  He died in February 2009.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The appellant presented testimony before the Board in August 2011.

This matter was before the Board in October 2011 and was remanded for further development.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).






REMAND

The appellant contends that the Veteran developed a sacral decubitus ulcer due to negligent care received at the VA Medical Center in Huntington, West Virginia, which contributed to his death in February 2009.

In its October 2011 remand, the Board instructed the RO to make efforts to obtain the Veteran's complete treatment records from Our Lady of Bellefonte Hospital dated between December 2008 and February 2009, as such records were pertinent but had not yet been obtained by VA.  The Board also noted that, in light of the missing records, a remand was also necessary to obtain a medical opinion based on a complete and thorough review of the evidence, as two prior VA opinions sought in 2009 and 2010 were rendered without the benefit of review of the Veteran's final treatment records.  The Board therefore instructed that the Veteran's claims file be sent to an appropriately qualified medical provider to render an opinion as to whether the Veteran's sacral decubitus ulcer, and ultimately his death, was an additional disability proximately caused either by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or by an event not reasonably foreseeable. 

The Veteran's records from Our Lady of Bellefonte Hospital from December 2008 and February 2009 were obtained, and in July 2012, an independent medical examiner reviewed the records and provided the requested opinion.  The examiner opined that it was less likely than not that the Veteran's sacral decubitus ulcer, and ultimately his death, was an additional disability proximately caused either by carelessness, negligence, lack of proper skill, error in judgment, or similar fault by VA or by and event not reasonably foreseeable.  In explaining this opinion, the examiner stated that the actual date that the Veteran's sacral ulcer developed was unclear and only speculated, but that "this has more to do with the cursory nature of the physical exams performed by all the nurses and physicians who cared for the Veteran than any other factor."  The examiner also stated that "[i]t would have been much more desirable to have a [thorough] admission physical examination for the Veteran that clearly documented the presence or absence of a sacral decubitus ulcer and for there to be documentation of the on-going assessment and appropriate treatment of decubitus ulcers, if present, throughout the hospitalization."  The examiner further stated that "[t]he nursing care plan for the Veteran's skin certainly met the standard of care, with the exception of the failure, until Dr. Tammo made the verbal order after being called in to see the Veteran by his Wife on 12/11/2008, that the patient needed a wound care consult and to be put into an airflow bed," and that "[i]t was only the wound from the stage III pressure ulcer located mid lateral right foot that was receiving attention until that point."  

The VA examiner, while suggesting that it was the "cursory nature of the physical exams performed by all the nurses and physicians who cared for the Veteran" that was responsible for the lack of clarity as to the actual date that the Veteran's sacral ulcer developed, and that "[i]t would have been much more desirable to have a [thorough] admission physical examination for the Veteran that clearly documented the presence or absence of a sacral decubitus ulcer and for there to be documentation of the on-going assessment and appropriate treatment of decubitus ulcers, if present, throughout the hospitalization," did not explain whether or how, in light of this, VA acted with a proper standard of care in ascertaining whether and to what degree the Veteran had any such ulcer when he was first admitted for treatment on December 3, 2008.

Furthermore, the July 2012 examiner did not explain his opinion in light of his remarks indicating that VA's skin care of the Veteran failed to meet the proper standard of medical care by not responding to the Veteran's back ulcer until it was pointed out by his wife to the medical staff on December 11, 2008.  The examiner did not, moreover, explain whether such deviation from the proper standard of skin care resulted in additional disability by causing or exacerbating an ulcer that resulted in the Veteran's death.  In this regard, the appellant's contention in this case is that it was negligence by VA in preventing, identifying, and properly treating the Veteran's back wound that led to the sacral decubitus ulcer and its contribution to the Veteran's death.

Therefore, this matter must again be remanded for another opinion on the question of whether the Veteran's sacral decubitus ulcer, and ultimately his death, was an additional disability proximately caused either by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or by an event not reasonably foreseeable, and a clear rationale for such opinion must be provided.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran's claims file and a copy of this Remand to an appropriately qualified medical provider to render an opinion.  The examiner should review the relevant evidence in the claims file and offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that an additional disability, to include a sacral decubitus ulcer:

a).  Resulted from VA hospital care, medical or surgical treatment, or examination;

b).  If so, was caused by: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or by 2) an event not reasonably foreseeable; and

c).  Contributed substantially or materially to the Veteran's death.

(NOTE: To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment caused an additional disability, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished the surgical treatment without the Veteran's informed consent. 

Whether the proximate cause of the Veteran's additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  In determining whether an event was reasonably foreseeable, consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.)

In rendering these opinions, the examiner should consider the Veteran's VA and private treatment records, and particularly those beginning in December 2008; the Veteran's death certificate; the photographs submitted by the appellant; the March 2010 statement submitted by the Veteran's private caregiver; and the November 2009 and August 2010 VA medical opinions, and July 2012 independent medical opinion.  

The examiner must provide a complete rationale for all conclusions reached.

2.  After completing the requested development, readjudicate the appellant's claim.  If the claim remains denied, provide the appellant and her representative a Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

